DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 20 September 2021.  In view of this communication and the amendment concurrently filed: claims 1, 3-17, and 24-27 were previously pending; claims 1 and 24 were canceled by the amendment; and thus, claims 3-17 and 25-27 are now pending in the application.
Response to Arguments
The Applicant’s arguments, filed 20 September 2021, have been fully considered and are persuasive.
The Applicant’s arguments state that, in regard to the previous grounds of rejection under 35 U.S.C. 112(d), claim 24 has been canceled and claims 26-27 have been amended to be in proper dependent form.  Further, the arguments state that claim 10 has been rewritten in independent form, including all of the limitations of claim 1, and the remaining claims have been amended to depend therefrom.  Thus, the previous grounds of rejection under 35 U.S.C. 112 and 103 have been overcome and the application is now in condition for allowance.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claim(s) 3-17 and 25-27 is/are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 10 and 27, and all claims dependent thereon, the prior art does not disclose, inter alia, a rotor, further comprising at least one internal flux barrier in each said inter-pole region, each internal flux barrier comprising an internal aperture.
While the prior art discloses various arrangements of the internal and external flux barriers, it does not disclose the above limitations in combination with those already recited. Specifically, the prior art does not disclose having lateral bridges formed between the magnet apertures of the second layer and the external flux barriers in combination with internal flux barriers being formed in each inter-pole region. Thus, the limitations of claim 10 are neither anticipated nor rendered obvious by the prior art.
Regarding claim 15, and all claims dependent thereon, the prior art does not disclose, inter alia, a rotor for an electric machine, wherein, in a second inter-pole region having a second central inter-pole axis, each internal flux barrier is disposed in an outer position distal from the second central inter-pole axis and each external flux barrier is disposed in an inner position proximal to the second central inter-pole axis.
While the prior art discloses various arrangements of the internal and external flux barriers, it does not disclose the above limitations in combination with those already recited, such as each internal flux barrier of adjacent inter-pole regions being disposed in an inner position proximal to the first central inter-pole axis. These two limitations require adjacent inter-pole regions to have opposite arrangements of internal and external flux barriers, which is not disclosed in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834